DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 15 recites, “the belt presenting first and second flanks between which there is defined an inner setback suitable for receiving the clamping surfaces, an angularly distributed series of foldable fingers being fastened to the belt and projecting from the belt, each finger of the series presenting a free operating end projecting axially beyond a first edge of the belt over a distance that is sufficient to enable it to be manipulated by hand.” The original disclosure recites:

[0042]  The foldable fingers 22 could project directly from the belt 12, e.g., by being fastened thereto by connection segments 22' shown in dashed lines in FIG. 1A, and by way of example they could be welded to the vertex of the setback 14, or to some other portion of the belt, which could be an inner portion or an outer portion. 

[0043]  Nevertheless, in the example shown, the fingers are projected from the washer 28. Specifically, the clamping system comprises a washer 28 that is secured to the collar and that presents the foldable fingers 22. As can be seen in FIGS. 1 A and 1 B, the washer 28 presents a frustoconical portion 30 that can be inserted between the facing ends of the two tubes 2 and 4 when they are engaged in the clamping system. Specifically, the washer 28 is held relative to the belt, in particular relative to its second flank 13B, by fastener tabs (described below) in such a manner that an annular gap E (see FIG. 1B) is arranged between the second flank and the washer. The free end of the second tube 4 carrying its bearing surface 20 becomes inserted in this annular gap E inside the setback 14, while the free end of the first end tube 2 carrying its bearing surface 18 becomes inserted in the side of the annular gap E that is opposite relative to the washer, i.e., against the inner face of the frustoconical portion 30 of the washer 28.


    PNG
    media_image1.png
    863
    780
    media_image1.png
    Greyscale



Original Figure 1A clearly illustrates the fingers 22, 22’ projecting from the washer and not the belt. The original disclosure does not support the belt presenting first and second flanks between which there is defined an inner setback suitable for receiving the clamping surfaces, an angularly distributed series of foldable fingers being fastened to the belt and projecting from the belt, each finger of the series presenting a free operating end projecting axially beyond a first edge of the belt over a distance that is sufficient to enable it to be manipulated by hand. Therefore, the Examiner must conclude the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites “it” and “they”; however, it is not clear to the Examiner exactly what “it” and “they” are referencing.
Claim 15 recites the limitation "the axis".  There is insufficient antecedent basis for this limitation in the claim.
	Claims 3 and 18 recite “its”; however, it is not clear to the Examiner exactly what “its” is referencing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5782499, Gfrerer et al.
In regards to claim 15, in Figures 1-2 and paragraphs defining said figures, as best understood, Gfrerer et al disclose a clamping system (1) for connecting together a first tube and a second tube having facing ends presenting clamping surfaces projecting relative to the cylindrical outside surfaces of said tubes, the system comprising a collar that comprises a belt suitable for being clamped around said clamping surfaces, the belt presenting first and second flanks between which there is defined an inner setback suitable for receiving the clamping surfaces, the collar carrying an angularly distributed series of foldable fingers (23-26), each finger of the series presenting a free operating end projecting axially beyond a first edge of the belt over a distance that is sufficient to enable it to be manipulated by hand, the fingers being suitable, starting from an initial position in which they define a rest minimum diameter, for being folded manually and plastically towards the axis of the belt in order to define a folded-in minimum diameter that is less than said rest minimum diameter.
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not disclose the claimed invention. The Examiner disagrees. In regards to claim 15, in Figures 1-2 and paragraphs defining said figures, as best understood, Gfrerer et al disclose the claimed clamping system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679